Citation Nr: 1502633	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-14 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction of the claims file is currently with the Denver, Colorado RO.  

It appears that the issue of entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with secondary depressive disorder and alcohol abuse has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), but this is not clear.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2014).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  An April 2008 rating decision denied a claim to reopen entitlement to service connection for bilateral hearing loss and a claim for entitlement to service connection for tinnitus, essentially finding that there was no nexus between any currently diagnosed hearing loss and the Veteran's active duty service and there was no diagnosis of tinnitus or nexus to service; the Veteran did not appeal the April 2008 decision within one year of being notified.

2.  The evidence associated with the claims file subsequent to the April 2008 rating decision relates to unestablished facts necessary to establish the claims and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus.

3.  Giving him the benefit of the doubt, the Veteran has bilateral hearing loss and tinnitus that are etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that last denied a claim to reopen service connection for bilateral hearing loss and a claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014). 

2.  New and material evidence having been received, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

At the time of the most recent April 2008 rating decision, the evidence established that the Veteran had a diagnosis of hearing loss.  The unestablished facts at the time of the April 2008 RO rating decision were a nexus between the Veteran's current tinnitus and bilateral hearing loss and service, and a current diagnosis of tinnitus.  

The evidence received since the April 2008 RO rating decision includes a March 2011 VA examination reflecting a diagnosis of tinnitus.  Moreover, although the VA examiner appears to provide a negative etiological opinion with respect to the Veteran's hearing loss, she essentially provides a positive opinion through her supporting rationale.  

As the additional evidence relates to the unestablished fact of a diagnosis of tinnitus and the unestablished fact of a nexus between the Veteran's hearing loss and service, and the evidence is neither cumulative nor redundant of evidence already of record, a reasonable possibility of substantiating the claims is raised.  The Board finds that new and material evidence has been received and reopening of the claims is warranted.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

Turning to a consideration of the claims on their merits, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of in-service noise exposure.  The Veteran's contentions regarding noise exposure are supported by the information contained in his personnel records.  The Veteran served as a senior power general equipment repairman and an engineer equipment repairman.  The Veteran asserts that as part of his duties he served as a mechanic on helicopters, generators and trucks.  By the nature of his occupation during service, the Board concedes that the Veteran was exposed to acoustic trauma.  

Post-service treatment records show complaints of and treatment for hearing loss and tinnitus.

The Veteran was afforded a VA examination in March 2011.  The VA examiner essentially opined that the Veteran's hearing loss and tinnitus were less likely as not due to military noise exposure.  Nevertheless, despite these negative opinions, in her supporting rationale, the VA examiner essentially relates the Veteran's hearing loss to service and the Veteran's tinnitus to his hearing loss.  

The March 2011 VA examiner noted that there was a significant decrease in the Veteran's bilateral hearing sensitivity during military service.  She noted that any hearing loss the Veteran may have had during military service was only temporary in nature but then noted that research studies have shown that hazardous noise exposure has an immediate effect on hearing and is usually temporary at first.  The VA examiner additionally indicated that the Veteran's bilateral high frequency sensorineural hearing loss (nature, degree, and audiometric configuration) is consistent with a significant history of noise exposure.  She noted that the Veteran had civilian noise exposure following service which can also account for his bilateral hearing loss and tinnitus. 

As the Board acknowledges that the Veteran had in-service acoustic trauma, and taking into consideration the March 2011 VA opinion read in the light most favorable to the Veteran, the Board concludes that service connection for bilateral hearing loss is warranted

Pursuant to this decision, the Board has awarded service connection for bilateral hearing loss.  Although the March 2011 VA examiner indicated that the Veteran's tinnitus was less likely related to service, she opined that hearing loss is the most common cause of tinnitus and the greater the hearing loss the greater the possibility of one experiencing tinnitus.  Medical citations were provided.  Although she noted conflicting reports of the onset of the Veteran's tinnitus she essentially determined that the Veteran's bilateral hearing loss caused the Veteran's tinnitus. 

As noted above, when a disorder is secondary to a service-connected disability, service connection may be granted for the secondary disorder.  Thus, the claim for service connection for tinnitus may be granted secondary to the Veteran's now service-connected bilateral hearing loss. Further discussion is simply not warranted.  The nature and extent of the problem is not before the Board at this time. 


ORDER

The claim for service connection for bilateral hearing loss is reopened. 

The claim for service connection for tinnitus is reopened.  

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


